EXHIBIT 10.1




AMENDMENT NO. 8 TO CREDIT AGREEMENT
This AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”), dated as of August
9, 2018, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), and each of the Lenders party hereto,
and, for purposes of Sections 1, 2, 5, 6 and 8 hereof, acknowledged and agreed
by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of June 1, 2018
(“Amendment No. 7”), and from time to time further amended, supplemented,
restated, amended and restated or otherwise modified, the “Credit Agreement”;
capitalized terms used in this Amendment not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have provided a revolving credit facility to the Borrower;


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to, among other items, (i) adjust the financial covenants
set forth in Section 7.16 of the Credit Agreement, and (ii) decrease the
required minimum liquidity threshold as set forth in Section 7.18 of the Credit
Agreement, and the Administrative Agent and the Lenders signatory hereto are
willing to effect such amendments on the terms and conditions contained in this
Amendment.



NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.
Amendments to the Credit Agreement.



The Credit Agreement is, effective as of the Amendment No. 8 Effective Date,
hereby amended as follows:







--------------------------------------------------------------------------------

    
    


(a)
Section 1.01 (Defined Terms) of the Credit Agreement shall be amended by
inserting the following new definitions in the appropriate alphabetical order in
Section 1.01:



“Amendment No. 8” means that certain Amendment No. 8, dated as of the Amendment
No. 8 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.
“Amendment No. 8 Effective Date” means August 9, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 8 were satisfied.
“Customer Concessions” has the meaning specified in Section 6.38.


“Incremental Tranche A Term Loan Funding” means the Borrower’s receipt of net
cash proceeds of at least $20,000,000 (which may be made in multiple fundings)
in accordance with the terms and conditions of the Tranche A Last Out Facility
Commitment Letter and the debt issuance described therein.
 
“Initial Tranche A Term Loan Funding” means the Borrower’s receipt of net cash
proceeds of $10,000,000 in accordance with the terms and conditions of the
Tranche A Last Out Facility Commitment Letter and the debt issuance described
therein. For the avoidance of doubt, to the extent the extension of credit with
respect thereto results in a Trigger Event or if on the date of funding thereof
a Repayment Deadline exists, the proceeds thereof shall be applied to the
Revolving Credit Loans in an amount equal to 100% of the excess above the
thresholds set forth in the definition of “Trigger Event.”


“Minimum Customer Concessions Amount” has the meaning specified in Section 6.38.


“Project Burn” means the Asset Sale consummated pursuant to the Stock Purchase
Agreement, in substantially the form provided to the Administrative Agent on

August 7, 2018, between Covanta Pasco, Inc. and Power Systems Operations, Inc.


“Tranche A Last Out Facility Commitment Letter” means each of (a) that certain
letter regarding the last out term loan financing commitment, dated as of the
Amendment No. 8 Effective Date, between Vintage Capital Management, LLC and B.
Riley Financial, Inc. and (b) that certain letter regarding the last out term
loan financing commitment, dated as of the Amendment No. 8 Effective Date,
between the Borrower and Vintage Capital Management, LLC.


(b)
The definition of “Cash Interest Expense” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:





2



--------------------------------------------------------------------------------

    
    


“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt, and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness and (d) interest paid
pursuant to the Second Lien Credit Agreement.


(c)
The definition of “Commitment Reduction Amount” in Section 1.01 (Defined Terms)
of the Credit Agreement shall be amended by inserting the text underlined below
and deleting the text stricken below to read in its entirety as follows:



“Commitment Reduction Amount” means (a) with respect to any reduction of the
Revolving Credit Facility required by Section 2.06(b) related to a Prepayment
Event under clause (a) of the definition thereof, the Net Cash Proceeds of such
event required to be utilized pursuant to Section 2.05(b) to make such a
prepayment (including any amount that may be retained by the Borrower pursuant
to Section 2.05(b)(iv)), provided that (i) the Net Cash Proceeds received from
the China JV sale shall not be deemed to be included in this definition of
“Commitment Reduction Amount,” (ii) the Net Cash Proceeds received after the
Amendment No. 6 Effective Date in connection with Prepayment Events on account
of Recovery Events shall be excluded from “Commitment Reduction Amount,” and
(iii) only 65% of the first $100,000,000 of the Net Cash Proceeds received after
the Amendment No. 6 Effective Date in connection with Prepayment Events on
account of Asset Sales (other than an Asset Sale pursuant to Section 7.04 (p))
shall be deemed to be included in this definition of “Commitment Reduction
Amount,” and, (iv) provided that the Initial Tranche A Term Loan Funding has
occurred, the first $25,000,000 of the Net Cash Proceeds received in connection
with an Asset Sale permitted pursuant to Section 7.04(p) shall be excluded from
this definition of “Commitment Reduction Amount” and (b) with respect to each
Commitment Reduction Event, an amount equal to 50% of the aggregate principal
amount of the incurrence of Indebtedness giving rise to such Commitment
Reduction Event.


(d)
The definition of “Commitment Reduction Event” in Section 1.01 (Defined Terms)
of the Credit Agreement shall be amended by inserting the text underlined below
to read in its entirety as follows:



“Commitment Reduction Event” means (i) the issuance or other incurrence by the
Borrower or any of its Subsidiaries during the Relief Period of any unsecured
Indebtedness pursuant to either (a) Section 7.01(i) in an aggregate principal
amount outstanding in excess of $25,000,000 or (b) Section 7.01(o), in each case
other than any such Indebtedness that


3



--------------------------------------------------------------------------------

    
    


constitutes Subordinated Debt, or (ii) any event described in clause (a) of
Commitment Reduction Amount.


(e)
Clause (b)(vii) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended and restated in its entirety as follows:



(vii) (A) for any period that includes the fiscal quarter ended December 31,
2016, the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$98,100,000 and, (B) for any period that includes the fiscal quarter ended June
30, 2017, the actual costs, expenses, losses and/or reductions in Consolidated
Net Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$115,200,000, (C) for any period that includes the fiscal quarter ended
September 30, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $30,100,000, (D) for any period that includes the fiscal quarter ended
December 31, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $38,700,000, (E) for any period that includes the fiscal quarter ended
March 31, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $51,100,000 and (F) for any period that includes the fiscal quarter ended
June 30, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $72,800,000;


(f)
Clause (b)(x) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



(x) (x) with respect to the period commencing on July 1, 2017 through December
31, 2017, non-recurring charges incurred by the Borrower or its Subsidiaries in
respect of business restructurings, provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (x) for any four
consecutive Fiscal Quarter period shall not exceed $4,000,000, and (y) with
respect to the period commencing on January 1, 2018 through December 31, 2018
2019, non-recurring charges incurred by the Borrower or its Subsidiaries in
respect of business restructurings to the extent disclosed in writing to the


4



--------------------------------------------------------------------------------

    
    


Administrative Agent and in an amount not to exceed $26,300,000, provided that
the aggregate amount added back to Consolidated Net Income pursuant to this
clause (y) for any four consecutive Fiscal Quarter period shall not exceed
$20,000,000.


(g)
Clause (b)(xi) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



(xi) (x) fees and expenses paid in connection with or pursuant to Amendment No.
5, and Amendment No. 6 and Amendment No. 8 to the extent disclosed in writing to
the Administrative Agent and in an amount not to exceed $11,000,000 24,600,000,
(y) fees and expenses of the Administrative Agent’s advisors, including FTI and
Freshfields Bruckhaus Deringer US LLP and (z) any loss, charge, expense or other
items that are payments of Obligations under the Second Lien Credit Agreement
(as defined in the Second Lien Credit Agreement),


(h)
Clause (b)(xii) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



(xii) for any period that includes the Fiscal Quarter ended September 30 March
31, 2018, any amounts, to the extent not already included in Consolidated Net
Income for such Fiscal Quarter and disclosed to the Administrative Agent and or
its advisors prior to April 5, 2018, committed anticipated to be received on
account of Customer Concessions contractual bonuses and liquidated damages
relief in an amount not to exceed $20,000,000 for such Fiscal Quarter;


(i)
Clause (c) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended as follows:



(i)
deleting “, and” and inserting “,” after the current clause (vii);



(ii)
deleting “.” and inserting “, and” after the current clause (viii); and



(iii)
inserting the new clause (ix) to read in its entirety as follows:



(ix) commencing with the Fiscal Quarter ending September 30, 2018, any income on
account of any settlement of or payment in respect of any property or casualty
insurance claim or professional liability insurance claims or any taking or
condemnation proceeding relating to any asset of the Borrower or any Subsidiary.


5



--------------------------------------------------------------------------------

    
    




(j)
The final paragraph in the definition of “EBITDA” in Section 1.01 (Defined
Terms) of the Credit Agreement shall be amended by inserting the text underlined
below and deleting the text stricken below to read in its entirety as follows:



For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Subsidiary or business unit of the Borrower
or any Subsidiary, EBITDA (and the relevant elements thereof) shall be computed
on a pro forma basis for each such transaction as if it occurred on the first
day of the period of measurement thereof, so long as the Borrower provides to
the Administrative Agent reconciliations and other detailed information relating
to adjustments to the relevant financial statements (including copies of
financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to demonstrate such pro forma calculations in reasonable detail.
Notwithstanding the foregoing, no such pro forma adjustment will be required on
account of income (i) in an amount not to exceed $3,000,000 in connection with
the Borrower’s disposition of its indirect interest in the Stock or Stock
Equivalents of Babcock & Wilcox Beijing Co., Ltd., or (ii) in connection with
(x) the Orion Sale (as defined in that certain Consent and Amendment No. 7,
dated as of June 1, 2018) or (y) any Asset Sale of Project Burn.


(k)
The definition of “Swing Line Sublimit” in Section 1.01 (Defined Terms) of the
Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:



“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 or
$0.00 and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility.


(l)
Clause (b)(vi) of Section 2.05 (Prepayments) of the Credit Agreement shall be
amended by inserting the text underlined below and deleting the text stricken
below to read in its entirety as follows:



“In the event, and on each occasion, at the close of any Business Day (the “Test
Date”), the aggregate unrestricted cash and Cash Equivalents (a) of the Borrower
and its Subsidiaries exceeds $50,000,000 $60,000,000 or (b) of the Non-Loan
Parties exceeds $45,000,000 (a “Trigger Event”), in either case for each of the
preceding three Business Days, the Borrower shall prepay the Revolving Credit
Loans in an aggregate amount equal to 100% of the amount of such excess such
that after giving effect to such repayment, the Borrower and its Subsidiaries
and/or the Non-Loan Parties, as applicable, do not hold


6



--------------------------------------------------------------------------------

    
    


unrestricted cash and Cash Equivalents in amounts in excess of the above (such
mandatory prepayments to be applied as set forth in clause (ii) above) on or
prior to (A) the first Business Day after the Test Date or (B) the third
Business Day after the Test Date solely with respect to any cash held in a
deposit account owned by a Foreign Subsidiary of the Borrower required to be
used for such prepayment (each of such dates, a “Repayment Deadline”).”


(m)
Clause (e) of Section 4.03 (Conditions to All Credit Extensions) of the Credit
Agreement shall be amended by inserting the text underlined below and deleting
the text stricken below to read in its entirety as follows:



(e)    (i) The Borrower shall be in pro forma compliance with the Senior
Leverage Ratio level in effect for the Fiscal Quarter most recently tested
calculated as if such Credit Extension had occurred on the first day of the four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered (including pro forma application of the proceeds of such Credit
Extension) as of the date of such Request for Credit Extension, and (ii) no
Trigger Event would result from such Credit Extension (including pro forma
application of the proceeds of such Credit Extension) and no Repayment Deadline
exists and (iii) Liquidity, as of the Business Day immediately prior to each of
(x) the date of the applicable Committed Loan Notice and (y) the proposed date
of the Credit Extension (which may be confirmed by electronic mail notice),
shall not be less than (a) $50,000,000 or (b) after consummation of an Asset
Sale permitted pursuant to Section 7.04(p) and the completion of the Initial
Tranche A Term Loan Funding, $40,000,000, after giving pro forma effect to the
application of proceeds of the good faith intended use of such Credit Extension.


(n)
Section 4.03 (Conditions to All Credit Extensions) shall be further amended by
inserting the text “4.03(a), (b) and (e)” in replacement of the text “4.03(a)
and (b).”



(o)
Section 6.32 (Teesside Project Update) of the Credit Agreement shall be amended
and restated in its entirety as follows: “[Reserved].”



(p)
Section 6.34 (Completion of Vølund Project Milestones) of the Credit Agreement
shall be amended and restated in its entirety as follows:



6.34    Completion of Vølund Project Milestones. The Borrower shall complete the
specified milestones for each of the Vølund Projects in accordance with the
schedule set forth on Exhibit A to Amendment No. 8.




7



--------------------------------------------------------------------------------

    
    


(q)
Section 6.35 (Net Cash Proceeds from Asset Sales) of the Credit Agreement shall
be amended by inserting the text underlined below and deleting the text stricken
below to read in its entirety as follows:



6.35    Net Cash Proceeds from Asset Sales. The Borrower and its Subsidiaries
shall have achieved the Sale Milestone prior to October 31, 2018 March 31, 2019,
provided that this covenant shall be deemed satisfied if the Borrower presents
the Administrative Agent and the Required Lenders with signed bona fide offers
for certain of the Selected Assets which would have produced Net Cash Proceeds
in excess of $100,000,000 prior to March 31, 2019 and the Administrative Agent
and the Required Lenders object to the terms and conditions of such
documentation,


(r)
Article VI (Affirmative Covenants) shall be amended to insert the following as
new affirmative covenants:



6.37    Delivery of Additional Materials. Prior to August 31, 2018, the Borrower
shall deliver to the Administrative Agent and the Lenders any materials
requested by the Administrative Agent in connection with the relief provided
pursuant to Amendment No. 8, in form and substance reasonably satisfactory to
the Administrative Agent.


6.38    Project Concessions. Prior to September 30, 2018, the Borrower shall
enter into binding written agreements with certain of the Vølund Project
counterparties and other stakeholders that provide a commitment or commitments
the results of which will produce, subject to the satisfaction of the conditions
and/or performance criteria if and as applicable to such commitments, an
increase in the liquidity of the Borrower and its Subsidiaries during the term
of such written agreements through cash contributions, cash loans to non-Loan
Parties and/or forgiveness of indebtedness and performance obligations by such
counterparties and stakeholders (i) in an aggregate amount of not less than
$25,000,000 (the “Minimum Customer Concession Amount”), provided that, with
respect to any forgiveness of obligations, the designated value thereof shall be
acceptable to the Administrative Agent, (ii) to the extent such liquidity
increase is in the form of cash contributions or cash loans, receipt of such
executed loan commitment documents from the providers of such funding no later
than September 30, 2018 and (iii) in form and on terms and conditions reasonably
acceptable to the Administrative Agent (such increases in liquidity, the
“Customer Concessions”).


(s)
Section 7.01 (Indebtedness) of the Credit Agreement shall be amended by:



(i)
deleting “; and” after current clause (o) thereof;



8



--------------------------------------------------------------------------------

    
    




(ii)
inserting “and” after current clause (p) thereof;



(iii)
inserting new clause (q) to read in its entirety as follows:



(q)     Indebtedness arising from agreements of the Borrower or its Subsidiaries
providing for the commitments or implementation of Customer Concessions;


(t)
Section 7.04 (Asset Sales) of the Credit Agreement shall be amended by:


(i)
deleting the word “and” after current clause (n) thereof;



(ii)
deleting the period and inserting “; and” after current clause (o) thereof;



(iii)
inserting new clause (p) to read in its entirety as follows:



(p)    any Asset Sale of Project Burn, provided that the Initial Tranche A Term
Loan Funding shall have been made available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day prior to the consummation thereof.


(u)
Section 7.16 (Financial Covenants) of the Credit Agreement shall be amended and
restated in its entirety as follows:



7.16    Financial Covenants.


(a)
Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter of the Borrower set forth below
to be less than the ratio set forth below opposite such period (provided that,
notwithstanding any Fiscal Quarter not being included in the below, the Borrower
shall include a reasonably detailed calculation of the Interest Coverage Ratio
in the Compliance Certificate delivered pursuant to Section 6.01(c) with respect
to such Fiscal Quarter):



9



--------------------------------------------------------------------------------

    
    


Fiscal Quarters Ending
Minimum Interest Coverage Ratio
June 30, 2018
1.00:1:00
September 30, 2018
1.25:1:00
December 31, 2018
2.00:1:00
March 31, 2019
2.50:1:00
June 30, 2019
3.50:1:00
September 30, 2019
3.50:1:00
December 31, 2019 and the last day of each Fiscal Quarter ending thereafter
3.50:1:00



(b)
Senior Leverage Ratio. The Borrower shall not permit the Senior Leverage Ratio
as of the last day of any Fiscal Quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such period (provided that,
notwithstanding any Fiscal Quarter not being included in the below, the Borrower
shall include a reasonably detailed calculation of the Senior Leverage Ratio in
the Compliance Certificate delivered pursuant to Section 6.01(c) with respect to
such Fiscal Quarter):

Fiscal Quarters Ending
Maximum Senior Leverage Ratio
June 30, 2018
9.75:1:00
September 30, 2018
9.75:1:00
December 31, 2018
4.00:1:00
March 31, 2019
3.50:1:00
June 30, 2019
2.25:1:00
September 30, 2019
2.25:1:00
December 31, 2019 and the last day of each Fiscal Quarter ending thereafter
2.25:1:00





10



--------------------------------------------------------------------------------

    
    


(v)
Section 7.18 (Minimum Liquidity) of the Credit Agreement shall be amended by
inserting the text underlined below and deleting the text stricken below to read
in its entirety as follows:



7.18    Minimum Liquidity. The Borrower shall not permit Liquidity as of the
last Business Day of any calendar month, commencing on the calendar month ending
August 31, 2017, to be less than (a) $50,000,000 $65,000,000 or (b) after the
consummation of an Asset Sale permitted pursuant to Section 7.04(p) and the
completion of the Initial Tranche A Term Loan Funding, $40,000,000 satisfaction
of the Sale Milestone, $75,000,000 as demonstrated by a certificate of a
Responsible Officer delivered within 15 days of the end of the relevant calendar
month certifying as to the foregoing and containing reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Administrative Agent.


(w)
Section 7.19 (Additional Charges) of the Credit Agreement shall be amended by
inserting the text underlined below and deleting the text stricken below to read
in its entirety as follows:



7.19    Additional Charges. Commencing with the quarter ending September 30,
2018 June 30, 2018, the Borrower shall not permit the actual costs, expenses,
losses and/or reductions in Consolidated Net Income experienced in connection
with the Vølund Projects contracts with the counterparties listed on Exhibit B
to Amendment No. 5 to exceed $15,000,000, net of, to the extent such amounts are
included in Consolidated Net Income, the dollar amounts of any Customer
Concessions, contractual bonuses, liquidated damages relief, insurance
recoveries, legal settlements, any other customer or vendor recoveries and other
similar items in connection with the Vølund Projects, provided that any amounts
that are permitted to be included in calculating EBITDA pursuant to clause
(b)(xii) of the definition thereof shall not be netted against such costs,
expenses, losses and/or reductions may not be used to satisfy the requirement
set forth in Section 6.38.


(x)
Clause (d) of Section 8.01 (Events of Default) of the Credit Agreement shall be
amended to read in its entirety as follows:



(d)     Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.08,
6.12 (with respect to the existence of the Borrower), 6.17, 6.25, 6.26, 6.34,
6.35, 6.37, 6.38 or Article VII or (ii) any other term, covenant or agreement
contained in this Agreement or in any other Loan Document if such failure under
this clause (ii) shall remain unremedied for 30 days after the earlier of (A)
the date on which a Responsible Officer of the Borrower obtains actual


11



--------------------------------------------------------------------------------

    
    


knowledge of such failure and (B) the date on which written notice thereof shall
have been given to the Borrower by the Administrative Agent, any Lender or any
L/C Issuer.


(y)
Section 8.01 (Events of Default) of the Credit Agreement shall be further
amended by:



(i)
inserting the text “; or” in replacement of the text “.” at the end of clause
(j);



(ii)
inserting new clause (k) and (l) to read in their respective entirety as
follows:



(k) (x) the exercise of any rejection or termination right under any contract
with respect to the Vølund Projects in accordance with the terms thereof
pursuant to any written communication or notice or pursuant to any judicial,
regulatory or administrative procedure and such rejection or termination is not
cured or waived within 10 Business Days, (y) the rejection by OFGEM of any ROC
accreditation application, or the delivery by a representative of OFGEM to any
Loan Party or Subsidiary of the Borrower of any communication (written or oral)
that OFGEM plans to reject any ROC accreditation application, in each case, with
respect to any Vølund Project, or (z) (A) any Vølund Project counterparty or
other Vølund Project stakeholder takes any material step to enforce any rights
or remedies it may have with respect to Performance Guarantees it may have
against any Loan Party as determined by the Administrative Agent based upon
advice of counsel or the Engineering Consultant (as defined in Amendment No. 6),
(B) the aggregate potential liability thereof exceeds $10,000,000 and (C) the
relevant counterparties and/or stakeholders have not agreed to waive or postpone
the exercise of such rights or remedies within 10 Business Days; or


(l) (x) a failure to fund the Initial Tranche A Term Loan Funding or the
Incremental Tranche A Term Loan Funding in accordance with the terms under the
Tranche A Last Out Facility Commitment Letter or hereunder, (y) the Borrower
amends, supplements, waives or otherwise modifies (or permits the amendment,
supplement or other modification of) the Tranche A Last Out Facility Commitment
Letter or consents to the assignment of any obligations of Vintage Capital
Management, LLC or B. Riley Financial, Inc. set forth therein without the prior
written consent of the Administrative Agent, or (z) Vintage Capital Management,
LLC or B. Riley Financial, Inc. (as applicable) amends, supplements, modifies,
terminates, breaches, defaults under, or fails to perform the Tranche A Last Out
Facility Commitment Letter or seeks to assign to any other party any obligations
set forth therein without the prior written consent of the Administrative Agent;
provided further that time is of the essence with respect to Vintage Capital
Management, LLC’s and B. Riley


12



--------------------------------------------------------------------------------

    
    


Financial Inc.’s obligations under the Tranche A Last Out Facility Commitment
Letter.


2.
Additional Agreements and Acknowledgements.



(a)The Borrower agrees to pay, or cause to be paid, to the Administrative Agent,
for the account of each Lender who consented to this Agreement by executing and
delivering to the Administrative Agent a signature page hereto prior to the
Amendment No. 8 Effective Date, an amendment fee equal to 30 basis points
(0.30%) of the portion of the Revolving Credit Facility held by such Lender as
of the Amendment No. 8 Effective Date of payable in immediately available funds
upon the Amendment No. 8 Effective Date (the “Amendment Fees”).


(b)    Pursuant to Section 10.01 of the Credit Agreement, the Required Lenders
approve and consent to the Borrower and the Administrative Agent entering into a
mechanical amendment to the Credit Agreement for the purpose of (i) permitting
an additional term loan facility under the Credit Agreement and the extension of
credit and related obligations and liabilities arising from time to time
thereunder on a subordinated basis to the Revolving Credit Facility and (ii)
setting forth the lenders with respect to such term loan facility to participate
in required votes or actions, which rights shall not adversely impact any other
Lender’s ability to participate in any vote or action, in each case, with
respect to the Tranche A Last Out Facility Commitment Letter and in accordance
with the terms and conditions set forth in Exhibit B hereto. The Borrower and
the Administrative Agent agree to negotiate in good faith such an amendment.


(c)    The Borrower, the Agent, and the Required Lenders reaffirm their
agreement to negotiate in good faith modifications to (i) clause (e) of Section
7.03 (Investments) to limit the amount of Investments made by any Loan Party in
any Foreign Subsidiary and (ii) clause (h) of Section 7.04 (Asset Sales), clause
(b) of Section 7.05 (Restricted Payments), and clauses (a) and (b) of Section
7.06 (Fundamental Changes) to limit certain transactions with Foreign Security
Providers. The Borrower reaffirms that the Borrower shall not, and shall cause
its Subsidiaries not to, engage in any transactions with respect to its Foreign
Subsidiaries outside of the ordinary course of business or outside of past
practice prior to the effectiveness of such modifications, except as may be
explicitly required by the Credit Agreement (as amended hereby).
 
(d)    The Borrower and the other Loan Parties each acknowledge and agree that
the breach or failure to comply in any respect with the terms and conditions of
this Section 2 shall constitute an immediate Event of Default under Section 8.01
of the Credit Agreement.








13



--------------------------------------------------------------------------------

    
    


3.
Effectiveness; Conditions Precedent.

The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 8 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties and the Required
Lenders;

(ii)
a copy of a duly executed Tranche A Last Out Facility Commitment Letter, in form
and substance satisfactory to the Administrative Agent, pursuant to which
Tranche A Last Out Facility Commitment Letter (A) the lenders thereunder shall
be committed to extend $30,000,000 in immediately available funds, net of any
fees, interests, expenses and other amounts to be paid by the Borrower or its
Subsidiaries in connection therewith, (B) the obligations in connection thereto
shall be subordinated on terms satisfactory to the Administrative Agent, (C) the
conditions to fund shall be on terms satisfactory to the Administrative Agent,
(D) the lender with respect thereto shall waive voting and information rights in
a manner satisfactory to the Administrative Agent and (E) the lender with
respect thereto shall waive certain rights in connection with proceedings
related to any Loan Party under any Debtor Relief Law in a manner satisfactory
to the Administrative Agent.

(iii)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 8 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist, or would
result from the occurrence of the Amendment No. 8 Effective Date and (C) that
since December 31, 2017, there have not occurred any facts, circumstances,
changes, developments or events which, individually or in the aggregate, have
constituted or would reasonably be expected to result in, a Material Adverse
Effect;

(iv)
satisfactory opinions of each of Loan Parties’ counsels regarding due execution,
enforceability and non-contravention of law, in form and substance satisfactory
to



14



--------------------------------------------------------------------------------

    
    


the Administrative Agent (and consistent in scope with the prior opinion
delivered by the Loan Parties’ counsel to the Administrative Agent in connection
with Amendment No. 6, which opinions shall also retroactively cover the above
described scope with respect to Amendment No. 7); and
(v)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent as of the
date hereof and after giving effect to each of the consummation of the Orion
Sale and the Project Burn Sale, individually and in the aggregate, on a pro
forma basis.



(b)
the Administrative Agent shall have received on account of each Lender that
consents to this Amendment, the Amendment Fees.



(c)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Lenders, including on account of Agent’s Legal Advisor and FTI, shall have been
paid in full to the extent that the Borrower has received an invoice therefor
(with reasonable and customary supporting documentation) at least two Business
Days prior to the Amendment No. 8 Effective Date (without prejudice to any
post-closing settlement of such fees, costs and expenses to the extent not so
invoiced);



(d)
each of the representations and warranties made by the Borrower in Section 4
hereof shall be true and correct.



The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 3, promptly provide written notice to
the Borrower and the Lenders of the effectiveness of this Amendment.


4.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment,
no Default exists;

(b)
the representations and warranties contained in the Credit Agreement (as amended
hereby) are true and correct in all material respects on and as of the date
hereof (except to



15



--------------------------------------------------------------------------------

    
    


the extent that such representations and warranties (i) specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) contain a materiality or Material
Adverse Effect qualifier, in which case such representations and warranties
shall be true and correct in all respects);
(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties
of this Amendment and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate, limited liability company
or partnership action, including the consent of shareholders, partners and
members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and
the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and
the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.

5.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:


16



--------------------------------------------------------------------------------

    
    


(a)
expressly consents to the amendments and modifications to the Credit Agreement
effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Amendment), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, guaranties, grants of
security interests and covenants contained in the Loan Documents;

(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations



17



--------------------------------------------------------------------------------

    
    


is intended to constitute, and does constitute, a “contemporaneous exchange for
new value” (as such term is used in section 547 of the Bankruptcy Code).
6.
Releases; Waivers.

(a)By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof, in all cases of the foregoing in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”), in each case, other than Claims arising from Lender
Parties’ gross negligence, fraud, or willful misconduct. Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits


18



--------------------------------------------------------------------------------

    
    


conferred by any applicable U.S. federal or state law, or any principle of
common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 6.
(b)By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Amendment, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Amendment or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.
7.
Entire Agreement.

This Amendment, the Credit Agreement (including giving effect to the amendments
set forth in Sections 1), and the other Loan Documents (collectively, the
“Relevant Documents”), set forth the entire understanding and agreement of the
parties hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to any other party in relation to the
subject matter hereof or thereof. None of the terms or conditions of this
Amendment may be changed, modified, waived or canceled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.
8.
Full Force and Effect of Credit Agreement.

This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Amendment shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents


19



--------------------------------------------------------------------------------

    
    


or a course of dealing with Administrative Agent or the Lenders at variance with
the Credit Agreement or the other Loan Documents such as to require further
notice by Administrative Agent or any Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future,
except in each case as expressly set forth herein. The Borrower acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents (subject to any qualifications set
forth therein), as amended herein.
9.
Counterparts; Effectiveness.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 5 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
10.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated by herein by
this reference.
11.
Severability.

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.
References.



20



--------------------------------------------------------------------------------

    
    


All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment.
13.
Successors and Assigns.

This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
14.
Lender Acknowledgment.

Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 8 Effective Date
specifying its objection thereto.
15.
Amendments.  

 
This Amendment may be amended, supplemented or otherwise modified only by a
written agreement signed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders and none of the provisions hereof
may be waived without the prior written consent of the Administrative Agent and
the Required Lenders.
[Signature pages follow]


21



--------------------------------------------------------------------------------


    
    


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Orville Lunking_________________________
Name: Orville Lunking
Title:    Vice President & Treasurer


Acknowledged and Agreed for purposes of Sections 1, 2, 5, 6 and 8 of the
Amendment:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.


By: /s/ Robert P. McKinney_____________________
Name: Robert P. McKinney


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    


Title:    Assistant Secretary
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
MEGTEC ENERGY & ENVIRONMENTAL LLC
MEGTEC INDIA HOLDINGS, LLC
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC TURBOSONIC INC.
MEGTEC TURBOSONIC TECHNOLOGIES, INC.
MTS ASIA, INC.
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY
UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER MEXICO, LLC


By: /s/ Robert P. McKinney_____________________
Name: Robert P. McKinney
Title:    Assistant Secretary


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    




EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER,             LLC, as General Partner


By: /s/ Robert P. McKinney_____________________
Name: Robert P. McKinney
Title:    Assistant Secretary


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Bridgett J. Manduk Mowry__________
Name: Bridgett J. Manduk Mowry
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    




Lenders:


BANK OF AMERICA, N.A., As Lender and Swing Line Lender
By: /s/ Tyler D. Levings___________________
Name: Tyler D. Levings
Title: Director
THE NORTHERN TRUST CO., as Lender
By: /s/ Robert P. Veltman_______________
Name: Robert P. Veltman
Title: Vice President


TD BANK, N.A., as Lender
By: /s/ Bethany H. Buitenhuys_____________
Name: Bethany H. Buitenhuys
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    




UNICREDIT BANK AG, New York Branch, as Lender
By: /s/ Michael D. Novellino___
Name: Michael D. Novellino
Title: Director
By: /s/ Scott Obeck____________
Name: Scott Obeck
Title: Director


U.S. BANK, N.A., as Lender
By: /s/ David C. Heyson ____
Name: David C. Heyson
Title: Senior Vice President


WELLS FARGO BANK, N.A., as Lender
By: /s/ Reginald T. Dawson_______
Name: Reginald T. Dawson
Title: Senior Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
By: /s/ Yurly A. Tsyganov____
Name: Yurly A. Tsyganov
Title: Director
By: /s/ Kathleen Sweeney_____
Name: Kathleen Sweeney
Title: Managing Director


PNC BANK, NATIONAL ASSOCIATION, as Lender
By: /s/ Mark Starnes__________
Name: Mark Starnes
Title: Vice President


THE BANK OF NOVA SCOTIA, as Lender
By: /s/ Justin Mitges_____________
Name: Justin Mitges
Title: Senior Manager
By: /s/ Rocco Fabiano_____________
Name: Rocco Fabiano
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------

    
    




BNP PARIBAS, as Lender
By: /s/ Todd Rodgers______________
Name: Todd Rodgers
Title: Director
By: /s/ Joseph Mack______________
Name: Joseph Mack
Title: Vice President


CITIZENS BANK OF PENNSYLVANIA, as Lender
By: /s/ David W. Stack________
Name: David W. Stack
Title: Senior Vice President


HANCOCK WHITNEY BANK, as Lender
By: /s/ Eric K. Sander_________
Name: Eric K. Sander
Title: Vice President


JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Patricia S Carpen________
Name: Patricia S Carpen
Title: Executive Director






[Babcock & Wilcox Enterprises, Inc.
Amendment No. 8 to Credit Agreement
Signature Page]



--------------------------------------------------------------------------------






Exhibit A – Vølund Project Milestones




Project
Milestone(s)/Date
ARC
Preliminary Takeover / January 31, 2019
SKV40
Takeover / October 31, 2018
Templeborough
Takeover / October 31, 2018
Margam
Takeover / November 30, 2018
Teesside
Successful completion of G59 Test / September 30, 2018
Takeover / October 31, 2019
Dunbar
Takeover / October 31, 2018








--------------------------------------------------------------------------------






Exhibit B – Terms and Conditions of Tranche A Last Out Facility


[Please see Attached]





--------------------------------------------------------------------------------

    
    


BABCOCK & WILCOX ENTERPRISES, INC.
$35,000,000 TRANCHE A FACILITY

--------------------------------------------------------------------------------

Capitalized terms used in this summary of terms and conditions (this “Term
Sheet”) and not otherwise defined herein shall have the respective meanings
given thereto in the Existing Facility.
TRANCHE A FACILITY:
$35,000,000, plus other amounts required to be funded on the Initial Funding
Date (the “Tranche A Facility Commitment Amount”) last out term loan (“Tranche A
Facility”) under the existing credit agreement, dated as of May 11, 2015 (as
amended through the eighth amendment thereto, dated as of August 9, 2018, the
“Existing Facility”), among Borrower, the Administrative Agent and each of the
Lenders party thereto, that will yield at least $30 million-net cash proceeds to
the Borrower. The Existing Facility will be further amended to incorporate the
provisions of this Term Sheet (as amended, the “Amended Facility”).








--------------------------------------------------------------------------------

    
    


AVAILABILITY:
The Tranche A Facility will be available on and after the Closing Date in
multiple advances (each a “Tranche A Advance”), subject to minimum borrowing
amounts as agreed upon with the Administrative Agent, as follows:
•    On the Initial Funding Date, a Tranche A Advance (the “Initial Tranche A
Advance”) in an aggregate necessary to pay the Closing Fee and out-of-pocket
fees and expenses described below, provided that the aggregate principal amount
of such Tranche A Advance shall be sufficient to provide the Borrower with a
minimum of $10,000,000 in net cash proceeds (such net cash proceeds, the
“Initial Tranche A Advance Proceeds”). The only conditions precedent relevant to
the such Tranche A Advance shall be the delivery of a borrowing notice in
accordance with the terms of the Amended Facility and the consummation of
Project Burn (the date thereof, the “Initial Funding Date”). Such Tranche A
Advance will be received by the Administrative Agent no later than the Business
Day prior to the consummation of Project Burn. If the consummation of Project
Burn does not occur, such funds will be returned to the Tranche A Lenders
without interest as if the conditions precedent for such borrowing were not
satisfied.
•    On any Business Day thereafter prior to the Tranche A Facility Maturity
Date, Tranche A Advances as requested by the Borrower in aggregate principal
amount not in excess of the remaining amount of the Tranche A Facility
Commitment but in an amount such that the aggregate principal amount of each
such Tranche A Advance is equal to (a) 100% of the Revolving Credit Loans to be
made by the Revolving Credit Lenders as part of the same borrowing request (such
amount, the “Tranche A Advance Proceeds”), plus (b) the OID on such Tranche A
Advance Proceeds Amount. The only conditions precedent relevant to the such
Tranche A Advance being made to the Borrower shall be the delivery of a
borrowing notice in accordance with the terms of the Amended Facility and the
funding of the Revolving Credit Loans simultaneously therewith; provided that
there shall be no obligation to fund Revolving Credit Loans, if such Tranche A
Advance shall not have been made available to the Administrative Agent earlier
than the Business Day prior to the requested date of such funding in an amount
equal to the principal amount of the Tranche A Advance Proceeds.


On the date of each Tranche A Advance, the Borrower shall pay original issue
discount (“OID”) in an amount equal to 10% of the Initial Tranche A Advance
Proceeds or the applicable Tranche A Advance Proceeds Amount, the payment of
which shall be netted against the applicable Tranche A Advance.
Prepayments of the Tranche A Facility without premium or penalty will be
permitted only following the Revolving Credit Termination Date, but once
pre-paid no portion of the Tranche A Facility may be re-borrowed.
BORROWER:
Babcock and Wilcox Enterprises, Inc. (the “Borrower”).
GUARANTORS:
Each of the Guarantors under the Existing Facility.
ADMINISTRATIVE AGENT:
Bank of America, N.A. (the “Administrative Agent”).






--------------------------------------------------------------------------------

    
    


REVOLVING CREDIT LENDERS:
Each of the Lenders under the Existing Facility (the “Revolving Credit
Lenders”).
TRANCHE A LENDERS:
Vintage Capital Management LLC and other lenders reasonably acceptable to
Borrower and the Administrative Agent (the “Tranche A Lenders”).
MATURITY DATE:
The Tranche A Facility shall mature on the date that is one Business Day after
the earlier of the (i) Revolving Credit Termination Date or (ii) the maturity
date of the Existing Facility (“Tranche A Facility Maturity Date”).
CLOSING DATE:
The closing date shall occur on the date of execution of the Amended Facility
and satisfaction of conditions precedent referred to therein (the “Closing
Date”).
INTEREST RATE:
Amounts outstanding under the Tranche A Facility shall bear interest at a rate
per annum equal to (x) the Eurocurrency Rate, plus 1400 bps or (y) the Base
Rate, plus 1300 bps (the “Applicable Margin”).
Subject to the subordination provisions set forth below, interest for each
Interest Period shall be paid as follows: 550 bps per annum of the Applicable
Margin with respect to Eurocurrency Rate Loans (or 440 bps per annum with
respect to Base Rate Loans) shall be payable in cash and the remainder of
interest shall be paid-in-kind by adding such interest to the principal amount
outstanding under the Tranche A Facility. During an Event of Default, all
interest, including interest at the Default Rate, shall accrue without payment
in accordance with the subordination provisions as set out below.
The Eurocurrency Rate with respect to the Tranche A Facility shall have no
floor.
All calculations of interest and fees shall be made on the basis of actual
number of days elapsed and a 360 day year.


INTEREST PAYMENT DATES:
In the case of Base Rate Loans, quarterly in arrears.
In the case of Eurocurrency Rate Loans, on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period.
FEES:
Borrower shall pay the following fees on the Initial Funding Date: (a)
$2,000,000 (the “Closing Fee”) and (b) customary and reasonable reimbursement of
expenses incurred by the Tranche A Lender solely in connection with closing the
Tranche A Facility, the payment of all such amounts described in clauses (a)
through (b) to be netted against the Initial Tranche A Advance.


COLLATERAL:
The obligations of the Borrower to the Tranche A Lenders in respect of the
Tranche A Facility will be secured by a perfected first priority security
interest in all of the Collateral, which security interest will be pari
passu with the first priority security interest held for the benefit of the
Revolving Credit Lenders, subject to the Subordination provisions as set forth
below.
 
* * *












SUBORDINATION PROVISIONS








--------------------------------------------------------------------------------

    
    


PAYMENT SUBORDINATION:


All obligations under the Tranche A Facility (“Tranche A Obligations”) will be
subordinated and junior in right of payment to all Obligations (“Revolving
Credit Obligations”) and, except as otherwise expressly permitted by the
Revolving Credit Lenders, will only be entitled to repayment after all Revolving
Credit Obligations have been indefeasibly paid in full, in cash (other than
contingent indemnification claims as to which no claim has been asserted) or,
with respect to Letters of Credit constituting Revolving Credit Obligations,
such Letters of Credit have been cash collateralized at 105% of face value, and
all Commitments have been terminated or expired other than pursuant to cash
management agreements or swap agreements, in each case, as to which satisfactory
arrangements have been made with the applicable Revolving Credit Lender and/or
its affiliate (the “Revolving Credit Termination Date”). For the avoidance of
doubt, this payment subordination provision includes subordination of the
Tranche A Obligations to interest on the Revolving Credit Obligations accruing
after the commencement of a bankruptcy proceeding, whether or not such interest
is an allowed claim against the Loan Parties. The Revolving Credit Lenders will
consent to the Tranche A Lenders receiving the following payments prior to the
Revolving Credit Termination Date: (i) regularly scheduled cash interest
payments, (ii) the closing fee and reimbursement of reasonable and documented
closing expenses payable on account of the Tranche A Facility, and (iii) a
payment on account of OID, provided that (x) with respect to (ii) and (iii),
such amounts are funded by the proceeds of the Tranche A Facility and (y) at the
time of a payment with respect to regularly scheduled cash interest has become
due, no Event of Default has occurred and is continuing. The Revolving Credit
Lenders will not consent to the payment of any fees or expenses (other than the
fees and expenses described in (ii) and (iii) of the preceding sentence) to the
Tranche A Lenders.
TURNOVER:
Until the Revolving Credit Termination Date, any payments in cash or securities
or otherwise, on account of interest, principles, fees or otherwise, received by
the Tranche A Lenders in violation of the above subordination provision
(including any distribution received in connection with a bankruptcy proceeding
for any of the Loan Parties), shall be held in trust for the Revolving Credit
Lenders and shall be paid over to the Administrative Agent for the benefit of
such Revolving Credit Lenders.
ENFORCEMENT RIGHTS:
Until the Revolving Credit Termination Date, the Tranche A Lenders shall not
have (x) any enforcement rights in any respect either as a secured or unsecured
lender and (y) any unilateral ability to act against Collateral or any Loan
Party or affiliate thereof. Notwithstanding the foregoing, the Tranche A Lenders
shall be permitted to file a proof of claim or statement of interest and vote on
a plan of reorganization to the extent set forth in the loan documents and the
Tranche A Lenders may defend against any actions that seek to disallow all or
any portion of the claims and liens of the Tranche A Lenders in respect of the
Tranche A Obligations.






--------------------------------------------------------------------------------

    
    


INFORMATION AND OTHER RIGHTS:
The Tranche A Lenders shall have no right to (i) attend any meeting or
discussions (whether in person, via telephone or otherwise) among the
Administrative Agent, any advisors retained by the Administrative Agent
(including, without limitation, counsel and financial advisors) or any Revolving
Credit Lender to which representatives of the Loan Parties are not invited, (ii)
receive any information or material prepared by the Administrative Agent, any
advisors retained by the Administrative Agent (including, without limitation,
counsel and financial advisors) or any Revolving Credit Lender or any
communication by or among the Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives, or (iii) make or bring any claim, in its
capacity as a Tranche A Lender, against the Administrative Agent, or any other
Revolving Credit Lender with respect to any action taken or not taken by it in
its capacity as the Administrative Agent or a Revolving Credit Lender (except to
the extent such action or inaction is found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from its own
gross negligence or willful misconduct. The Tranche A Lenders may receive from
the Borrower all information that the Borrower has provided to the
Administrative Agent.






--------------------------------------------------------------------------------

    
    


RIGHTS UPON BANKRUPTCY OF A LOAN PARTY:
In the event that a case under the US Bankruptcy Code is commenced by or against
any Loan Party prior to the Revolving Credit Termination Date:
•    Post-Petition Financing:  No Tranche A Lender may (i) offer to provide
post-petition financing to the Loan Parties, (ii) support any other party that
offers post-petition financing to the Loan Parties to the extent that one or
more of the Revolving Credit Lenders are offering post-petition financing and
(iii) object to any post-petition financing offered to the Loan Parties,
including financing offered on a priming basis, by one or more of the Revolving
Credit Lenders or to any use of cash collateral that is consented to by the
Revolving Credit Lenders (so long as the adequate protection provisions set
forth below are complied with).


•    Adequate Protection:  The Tranche A Lenders shall not be entitled to
request or receive adequate protection except to the extent that the Revolving
Credit Lenders receive adequate protection in the form of replacement liens
and/or administrative claims, in which case, the Tranche A Lenders may request
and receive the same such adequate protection; provided that (i) any replacement
liens and administrative claim granted to or for the benefit of the Tranche A
Lenders shall be subordinated to any replacement liens and administrative claim
granted to the Revolving Credit Lenders in the same manner and to the same
extent as their prepetition claims and (ii) the Tranche A Lenders agree that any
plan of reorganization or liquidation for one or more of the Loan Parties may
provide that any administrative claim received by or for the benefit of the
Tranche A Lenders may be satisfied in a manner other than cash.


•    Appearance: Each of the Tranche A Lenders may appear in any such bankruptcy
proceeding in its capacity as a Tranche A Lender; provided, however, that any
Tranche A Lender may not oppose any action or position taken or relief sought by
the Administrative Agent.


•    Voting on a Plan of Reorganization: The Tranche A Lenders shall not be
permitted to vote in favor of any plan that that the Revolving Credit Lenders,
as a class, votes against.






--------------------------------------------------------------------------------

    
    


REQUIRED LENDERS:
Until the Revolving Credit Termination Date, for purposes of determining whether
the “Required Lenders” or any other amount of requisite lenders (including all
Lender votes) have (i) consented to any amendment, modification, waiver, consent
or other action with respect to any terms of the Loan Documents or (ii) directed
or required the Administrative Agent, the Collateral Agent or any Revolving
Credit Lender to undertake any action with respect to the loan documents, the
Tranche A Lenders shall be deemed to have voted in the same proportion as the
allocation of voting with respect to such matter by the Revolving Credit
Lenders; provided, however, that without the consent of the Tranche A Lenders,
the Existing Facility cannot be amended or modified to (a) reduce the interest
rate or fees on the Tranche A Obligations, (b) increase the commitments with
respect to the Tranche A Obligations, (c) waive any conditions to funding the
Tranche A Advances, (d) reduce the principal amount of the Tranche A
Obligations, (e) modify the expense reimbursement or indemnification provisions
set forth herein, (f) extend the maturity date of the Tranche A Obligations to a
date more than one Business Day following the maturity (as may be amended) of
the Revolving Credit Obligations, or (g) modify the consent rights of the
Tranche A Lenders set for the in (a) through (f) above.
INDEMNIFICATION BY TRANCHE A LENDERS:
The Tranche A Lenders agree to indemnify, defend and hold harmless the
Administrative Agent and/or the Revolving Credit Lenders from and against any
and all reasonable and documented expenses, losses, claims, damages, suits,
proceedings and liabilities that are incurred by or threatened against the
Administrative Agent and/or the Revolving Credit Lenders, including, but not
limited to reasonable attorneys’ fees and expenses caused by or resulting from
the breach of any representation, warranty, agreement or covenant of the Tranche
A Lenders contained in the Existing Facility; provided that no Tranche A Lender
shall be liable for the payment of any portion of the foregoing that are found
by a final and non-appealable decision of a court of competent jurisdiction to
have resulted from the Administrative Agent’s and/or any Revolving Credit
Lender’s own gross negligence, willful misconduct or breach in bad faith of the
loan documents.
 
* * *
EXPENSES AND INDEMNIFICATION OF TRANCHE A LENDERS
Subject to the subordination provisions set forth herein, same as the Revolving
Credit Lenders benefit from in the Existing Facility.
REPRESENTATIONS, WARRANTIES & COVENANTS:
The documentation for the Tranche A Facility will contain representations,
warranties and covenants substantially the same as in the Existing Facility but
will not become operative until the Revolving Credit Obligations have been paid
in full in cash.
EVENTS OF DEFAULT:
The documentation of the Facility will contain customary default provisions
appropriate in the context of the proposed transaction. The failure of the
Tranche A Lenders to make available any Tranche A Advance in accordance with the
terms shall be an Event of Default
ASSIGNMENT:
No Tranche A Lender may assign all or any portion of its claims, except (x) to
any other Tranche A Lender or any Affiliate of any Tranche A Lender and (y) with
the prior written consent of the Borrower and the Administrative Agent (not to
be unreasonably withheld) to an assignee that agrees to be bound by the terms of
the Credit Agreement; provided, however, that B. Riley FBR, Inc. shall be deemed
a reasonable assignee of such claims (but not, for the avoidance of doubt, the
Tranche A Facility Commitment which determination of reasonableness may be made
at a later date).
GOVERNING LAW:
State of New York.








--------------------------------------------------------------------------------

    
    







